Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 1 of 9 PAGEID #: 260


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                                  :
                                                           :
                             Plaintiff,                    :
                                                           : CRIMINAL NO: 2:11-CR-223
                                                           : JUDGE WATSON
                      vs.                                  :
                                                           :
                                                           :
ARTHUR SCHLICHTER                                          :
                                                           :
                             Defendant.                    :

      STATE OF OHIO’S MOTION FOR ORDER TO APPLY MONIES HELD
 BY THE FEDERAL DISTRICT COURT CLERK FOR PAYMENT OF RESTITUTION

       Now comes the State of Ohio, by and through the Franklin County Prosecuting Attorney,

and moves this Court for an Order requiring the Federal District Court Clerk to turn over to the

Franklin County Common Pleas Clerk of Courts monies it has in its possession, received by the

Defendant out of the NFL Concussion Settlement, and currently held for the benefit of the

Defendant’s victims, and more specifically, the portion of the funds attributable victim Anita

Barney. The grounds for this motion are more fully set forth in the accompanying Memorandum

in Support.

                                            Respectfully submitted,

                                            RON O’BRIEN
                                            PROSECTING ATTORNEY
                                            FRANKLIN COUNTY, OHIO

                                            Nick A. Soulas, Jr.\
                                            Nick A. Soulas, Jr. (0062166)
                                            First Assistant Prosecuting Attorney
                                            373 South High Street, 13th Fl.
                                            Columbus, Ohio 43215-6318
                                            Tel: (614) 525-3520
                                            Fax: (614) 525-6012
                                            E-mail: nasoulas@franklincountyohio.gov
Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 2 of 9 PAGEID #: 261



                                 MEMORANDUM IN SUPPORT

        On May 16, 2012, a judgment was rendered against the Defendant in Case No. 2:11-CR-

223, in an amount exceeding two million dollars. In 2018, it was discovered that Defendant was

entitled to settlement proceeds from the class action lawsuit filed against the National Football

League and NFL Properties LLC, In re: National Football League Players’ Concussion Injury

Litigation, No. 2:12-md-02323 (E.D. PA). On June 24, 2019, this Court issued its Final Order of

Garnishment requiring the Claims Administrator for the NFL Concussion Settlement Program to

forward the funds to which Defendant was entitled to the Clerk of Courts, U.S. District Court, in

an amount of approximately $682,379.16. One of Defendant’s victims is Anita L. Barney.

According to the U.S. Attorney’s Office, it is estimated that Ms. Barney is entitled to receive

approximately $177,975 out of the funds currently being held by the Clerk.

        Ms. Barney was a criminal defendant in the case State of Ohio v. Anita L. Barney, Case

No. 12CR-3274, in the Franklin County Common Pleas Court, Criminal Division. She pleaded

guilty to two counts of theft (Ohio Revised Code §2913.02). A copy of the Entry of Guilty Plea is

attached as Exhibit A. Ms. Barney was sentenced to three years of community control, and was

ordered to pay a fine of $5,000 and restitution in the total amount of $426,800.00 to 19 victims. A

copy of the Judgment Entry is attached as Exhibit B. To date no restitution has been paid by Ms.

Barney.

        Ohio Revised Code §2929.18(D) provides that an order of restitution is an order in favor

of the victim of the offender’s criminal act. While the individual victims have the statutory right

to seek a certificate of judgment in order to attempt to execute on that judgment, judicial economy

and justice requires that this Court order the District Clerk to turn over funds it currently has in its
Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 3 of 9 PAGEID #: 262


possession for the benefit of Anita Barney, so that her 19 victims share pro rata in those funds and

so that 19 separate collection actions are not initiated.

       This motion is further necessitated by the fact that under Ohio law, the United States, the

states, and their political subdivisions and agencies cannot be summoned as a garnishee. See, Doss

v. Thomas, 183 Ohio App.3d 795, 2009-Ohio-2275, 919 N.E.2d 219. Thus, even if the individual

victims of Ms. Barney were to attempt to file 19 individual actions, they still would not be able to

garnish the funds being held by the District Clerk, thus frustrating the State’s order of restitution,

and, indeed, justice itself. This motion is the only vehicle available to the State of Ohio and the

victims of Ms. Barney to obtain justice.

       Based upon the foregoing, the State of Ohio respectfully requests that this Court issue an

Order, in a form as attached as Exhibit C, requiring the District Clerk to turn over to the Franklin

County Common Pleas Clerk of Courts, 345 South High St., Columbus Ohio, 43215, the amount

of $177,975, or such appropriate amount as determined by the U.S. Attorney’s Office, of the funds

currently in its possession belonging to Anita L. Barney to be applied to the fine obligation and

restitution obligation imposed against Anita L. Barney in Franklin County Common Pleas Court,

Criminal Division Case No. 12CR-3274.


                                               Respectfully submitted,

                                               RON O’BRIEN
                                               PROSECTING ATTORNEY
                                               FRANKLIN COUNTY, OHIO

                                               Nick A. Soulas, Jr.
                                               Nick A. Soulas, Jr. (0062166)
                                               First Assistant Prosecuting Attorney
                                               373 South High Street, 13th Fl.
                                               Columbus, Ohio 43215-6318
                                               Tel: (614) 525-3520
                                               Fax: (614) 525-6012
                                               E-mail: nasoulas@franklincountyohio.gov
Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 4 of 9 PAGEID #: 263




                                   CERTIFICATE OF SERVICE

     A true copy of the foregoing was electronically filed with the Clerk of the Court using the

CM/ECF system and emailed to William L. Loveland, Loveland Law, LLC, 3300 Riverside

Drive, Suite 125, Upper Arlington, Ohio 43221, via email at wloveland@lovelandlaw.net, this

16th day of June, 2020.




                                                           Nick A. Soulas, Jr.
                                                           Nick A. Soulas, Jr. (0062166)
                                                           First Assistant Prosecuting Attorney
                Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 5 of 9 PAGEID #: 264
                                                                          EXHIBIT A
58078                 D311 THE COURT OF COMMON               PLEAS, FRANKLIN COUNTY, OHIO
                                         CRIMINAf,!IUJl\HSION - GENERAL D1\ISION
                                           GOHHOH PLf.AS CGIJil"I                                      la.. C,,Q.__ �9-.1.-i
                                                                                      • I
  Sl31".• c,t'Oh'1,,                                               rn            CUSC NO.:
                     inti
                                                C'C ,• l'II! 11;        :)H"r•                ----'-"�-�.:....:,_;:;..._....;;.__,.________



  A n1, a . Barn�20!2 SEP ·, I
              f
                �! �
                          L
                           ff.
                                                                    AM 10: $',t;-�   -' ...""�-fo-r:____________
                                                                                '"-' •t���


                Dcl.:nJanl.
                                                                 (z) I he.ff (2.,1:5.02,. R.c.) (r--4)
                                               CLERK OF GOUR rs
                                                      ENTRY OF GUILTY PLEA
                                               "Ba f' Y\ e            . Defendant in the above-styled case. an, hcin11 represented
  hy-lU..U..UJ4.!I<'-=-"'-====....-· :1s legal counsel. M,.· Constitulional and S1atutory rights ha.\'e hecn explained to me b)' the Coun
  and hy my cuumu:I. I ha\'C rc\'iewed the fact� and law of my ca�c "''ith my c,,unscl. I no"'· desire to withdraw my pre\'i<tusly-cntcrcd general
  pica of ''Not Guilty" and I now plead "Guilty" to---------------------------------

    t ovri+s 1. t:tnd Z-                          •          i he.ff (2-913,0"2- R. c.) (F-4)
  I understand thm m\' guilty plcafs) tu the crimcfs) specified 1.·unstit111cfs) both an 11dmission i.'\f,guilt and a wai\'er of any and all constiluti1.,nal.
  statutory, or factuaf dcfcn!ieS with resp ect to such crimcfs) and thi!i case. I funher understand that hy pleading "Guilty", I wai\'c a number nf
  imrortant and suhstantial constitutional. �tatut11ry and procedural rights. which include. bul are nut limited to, the ri�ht to have a trial hy jury.
  1hc righl to confront wilnl'SSl'S agains1 me. 10 ha,·e compulsory suhpocna prC"1c1.•ss. f,,r obtaining witnesses in my Jhv1.,r. 10 n.·quin• the S1a1e lo
  pn.wc my guilt beyond a reasnnahle duuht on each crime herein charged at a trial at whic.·h I cannot he compelled to testily again!it myself. und
  to appeal the \'erdict and rulings of the 1rial Court made before ,,r during trial. should those rulings 11r the verdict he against my interests.

  I understand lhc maximum prisun tcrmf•J for my 11ffensef•J to be as folluws:            I ca    V'I\O � �� ,S       (;l S   h eac..k           C.OVII\.  t-
                                                                                       3 b V\/\Dl'\.t-k s

  I undersumd that lhe pr,,secutiun and defcmu: jointly recommended to the Court !i.entcnce(!i) of R.C. 2CJS.1.0Rc L>J: _________




                                                                                                                       Place an X in th• appropriate box(e•l
  If the Court finds me guilty ofo k.cpeut Violent Offender Spccifica1ion (R.C.:. 2'il4l.l49J and the l'ourt impnse!i the maximum prison
                                                                                                                                                        D
  h:rm(sJ for 1he unJerlying ,1fJCnse(sJ: or guilty ,1f a vi,1lati11n <1f R .C. 29.?5.0) • .?9:?5.04. or :!9:!.:i.11 rhut re�uire!i- n tcn-�·e.1r rribon term;
  ur g11i11y ,,r a Major Drug Offender Specification (R.C. :!941.1410) that requires n ten year prison termts) ti,r the underlying uffense(sl:
  ur p.uilly of R.C. 292J.J2 when the most seri,1us offense in the rauern is a lirsL degree felony that requires a len-year prison term: 1.,r
  ft!Uilty of an anempted r.,rcihle \·iolatiun of R.C. .:!'107.<I:! wi1h the victim tieinp. under I .l year!i of ap.c thar requires a len-year prison 1enn:
  I undrrslilnd lhal th1.• C'oun may impnse an .1ddi1i,,n:tl prison term of 1-111 ycnrs h1 ench u.•rm.
  I under!itand that R.C. 2919.13(1-") requires manJa1ory prison term(s) for 1he following otlensebii and 1hat I will n111 he clig.ihle Ii.Ir
  c-onununity i:onrml sanctions. judic-ial release, ur earm:d d;.1)"1i ,,f credit in rt"larion "' this/these 1enn(sJ_____________                       D


  I undcrsiand that R.C. 2�29.13(0) cstablishc,;, a rresumpti1J11 in tilvi.'\r ofa rrison term fl,r the ti.>11(1\,\,·ing om.-n!il.'IS): ___________
                                                                                                                                                        D

  I umforstand that the Court may i1111,os1.? c,1rnmuni1y c1,111rol sanctit,ns ur1111 me. If I \'iolale the 1.:ondi1i,1n::. of such cummunity c11ntn1I �
  sanctions or the condition under R.C. 29!- I.U::!(CH lb). I undersland that the C,,urt may extend. up 10 th·c y1.?urs. the time for which I am �
  subject t<l community control sanctit,n!i. impo�e m,,rc rcstricth·e sanctions. or impri�on me for up to 1he maximum termls) allowed for
  the e11rre!i.p9nding oflen!icts) 3!i set forth above.




  Dt:Ft:XDAlff                                                               T'fOR:\'F.\' t'OR Plift::/liDA:\'T   �t_.,{...Ac.,:,c.,l"'-' �
                                                                                                                         'l.l .,-         ...,f--i=.;:===----
  PA-2-CR-Guilty Plea Page 1 (Rev. 4-2007)                                 PAGE 1 OF 2
                                                                                                                                                                 j
Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 6 of 9 PAGEID #: 265
Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 7 of 9 PAGEID #: 266


                                      EXHIBIT B
Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 8 of 9 PAGEID #: 267
Case: 2:11-cr-00223-MHW-TPK Doc #: 80 Filed: 06/16/20 Page: 9 of 9 PAGEID #: 268




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                                 :
                                                          :
                             Plaintiff,                   :
                                                          : CRIMINAL NO: 2:11-CR-223
                                                          : JUDGE WATSON
                     vs.                                  :
                                                          :
                                                          :
ARTHUR SCHLICHTER                                         :
                                                          :
                             Defendant.                   :


                                           ORDER


       The Court having considered the Motion filed by State of Ohio, in which the State of Ohio

requests that the United States District Court Clerk to turn over to the Franklin County Common

Pleas Clerk of Courts, $177,975 of the funds currently in its possession belonging to Anita L.

Barney.

       The Court hereby ORDERS that the United States District Court Clerk issue a check, made

payable to the Franklin County Common Pleas Clerk of Courts, and sent to Clerk, Franklin County

Common Pleas Court, 345 South High St., Columbus Ohio, 43215, in the amount of $177,975

representing monies recovered from the Defendant.

       IT IS HEREBY ORDERED.



                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
